Berdon, J.,
concurring. The majority’s opinion that, as a matter of law, the plaintiff failed to meet her burden of proving actual malice by clear and convincing evidence is thoughtful and well reasoned. I write separately only because I would not have reached that issue. Instead, I would have held that the statements in the articles published in the Journal Inquirer for which the jury imposed liability were not libelous as a matter of law. Such a holding would allow litigation such as this to be disposed of in the early stages by way of summary judgment. Because this would have a significant, beneficial impact on the protection of first amendment rights, I furnish this separate analysis.
This libel case implicates the significant constitutional right of freedom of the press. At the time that the articles were published about her in the Journal Inquirer, the plaintiff, Carla C. Woodcock, was a public official, and the contents of the articles were of public concern. That public concern was the plaintiff’s proposal, as a member of the planning and zoning commission of the *548town of South Windsor, of a change in a subdivision application that would have benefited a business associate of her family.
The articles published in the Journal Inquirer involved the type of expression—criticism of the official conduct of a public official—that is at the very core of first amendment freedoms. As Justice Brennan wrote in New York Times Co. v. Sullivan, 376 U.S. 254, 270, 84 S. Ct. 710, 11 L. Ed. 2d 686 (1964), our country has “a profound national commitment to the principle that debate on public issues should be uninhibited, robust, and wide-open, and that it may well include vehement, caustic, and sometimes unpleasantly sharp attacks on government and public officials.” The founding fathers of our country believed that public discussion was essential to a democratic form of government. Id., 269-70. That is why it “is a prized American privilege to speak one’s mind, although not always with perfect good taste, on all public institutions . . . and this opportunity is to be afforded for vigorous advocacy no less than abstract discussion.” (Citation omitted; internal quotation marks omitted.) Id., 269.
In a society with such a deep commitment to a free press enshrined in both our federal and state constitutions,1 a public official—whether a member of a commission, a mayor, a governor, a legislator or even a judge—must expect that he or she will at times be subject to public criticism. That criticism will come sometimes in the form of rhetorical hyperbole, and *549sometimes in the form of not very accurate reporting. It may carry the harsh sting of a vitriolic pen and have a significant impact on the public official. While such criticism can be hard on public officials, it is simply the price that must be paid in order to protect our democracy. And public officials are not without recourse: they have greater access than private persons to the public forum, through which they may vindicate themselves.
In their concurring opinions in New York Times Co. v. Sullivan, supra, 376 U.S. 254, Justices Black, Douglas and Goldberg, in order to protect more fully first amendment rights, urged that the court adopt an absolute constitutional privilege for the discussion of public affairs. Justice Black wrote as follows: “This Nation of ours elects many of its important officials; so do the States, the municipalities, the counties, and even many precincts. These officials are responsible to the people for the way they perform their duties. While our Court has held that some kinds of speech and writings, such as ‘obscenity’ . . . and ‘fighting words’ . . . are not expression within the protection of the First Amendment, freedom to discuss public affairs and public officials is unquestionably, as the Court today holds, the kind of speech the First Amendment was primarily designed to keep within the area of free discussion. To punish the exercise of this right to discuss public affairs or to penalize it through libel judgments is to abridge or shut off discussion of the very kind most needed. This Nation, I suspect, can live in peace without libel suits based on public discussions of public affairs and public officials. But I doubt that a country can live in freedom where its people can be made to suffer physically or financially for criticizing their government, its actions, or its officials. ‘For a representative democracy ceases to exist the moment that *550the public functionaries are by any means absolved from their responsibility to their constituents; and this happens whenever the constituent can be restrained in any manner from speaking, writing, or publishing his opinions upon any public measure, or upon the conduct of those who may advise or execute it.’ An unconditional right to say what one pleases about public affairs is what I consider to be the minimum guarantee of the First Amendment.” (Citations omitted.) Id., 296-97 (Black, J., concurring).
Although the majority of the court in the New York Times Co. case rejected this absolute privilege, they did adopt the “rule that prohibits a public official from recovering damages for a defamatory falsehood relating to his official conduct unless he proves that the statement was made with ‘actual malice’—that is, with knowledge that it was false or with reckless disregard of whether it was false or not.” Id., 279-80. Our finding in this case that there is no actual malice as a matter of law requires a reversal of the judgment and a directed verdict in favor of the defendants. This relieves the defendants from having to pay a judgment of $382,119.77.
Nevertheless, when a libel case is groundless, as I believe this case is, the press, even if ultimately victorious, can still be the loser. The cost of the legal fees alone can be staggering and can have a dampening effect on our right to know. “There is significant empirical data to suggest that the costs of defending defamation litigation have caused newspapers to soften or abandon coverage of controversial issues. ‘Whether a suit is settled, won, or lost, the legal fees alone can be chilling.’ R. Smolla, ‘Let the Author Beware: The Rejuvenation of the American Laws of Libel,’ 132 U. Pa. L. Rev. 1, 13 (1983). ‘The desultory pace of this . . . litigation gives little comfort to those who would *551assert their constitutional right to free speech about public affairs. This is especially true of the many smaller journals and local newspapers which have played an important role in the affairs of [a state] but which cannot withstand high litigation costs.’ Maressa v. New Jersey Monthly, 89 N.J. 176, 196, 445 A.2d 376 (1982). The public loses in such circumstances; it results in self-censorship by the press to avoid incurring substantial fees especially by those small newspapers who cannot bear the costs. Note, ‘Media Counteractions: Restoring the Balance to Modern Libel Law,’ 75 Geo. L.J. 315 (1986). An intimidated press is a threat to our democracy.” Dow v. New Haven Independent, Inc., 41 Conn. Sup. 31, 46-47, 549 A.2d 683 (1987).
While the actual malice standard is an important protection for critics of official conduct, it has had the unintended consequence of increasing the costs of libel litigation. Because a public official may demonstrate actual malice by proving that the defendant made the statement at issue with reckless disregard of whether it was true or not, the actual malice standard has generated a tidal wave of discovery requests concerning the editorial process. A. Lewis, Make No Law (1992) pp. 201-202.2 Although the United States Supreme Court has recognized that such discovery can place heavy financial burdens on the press, it has refused to limit inquiry into the editorial process in cases where actual malice is at issue. See Herbert v. Lando, 441 U.S. 153, 175-77, 99 S. Ct. 1635, 60 L. Ed. 2d 115 (1979). The Herbert court stated that, because of the actual malice standard, “the plaintiff must focus on the editorial process and prove a false publication attended by some degree of culpability on the part of the pub*552lisher. If plaintiffs in consequence now resort to more discovery, it would not be surprising; and it would follow that the costs and other burdens of this kind of litigation would escalate and become much more troublesome for both plaintiffs and defendants. It is suggested that the press needs constitutional protection from these burdens if it is to perform its task, which is indispensable in a system such as ours. . . . [Foreclosing direct inquiry into the editorial process, however, would not cure this problem for the press. Only complete immunity from liability for defamation would effect this result . . . .” Id., 176.3
The resulting fees incurred for legal proceedings prior to trial can be staggering. Four years before the lawsuit in Herbert was finally dismissed; see Herbert v. Lando, 781 F.2d 298 (2d Cir.), cert. denied, 476 U.S. 1182, 106 S. Ct. 2916, 91 L. Ed. 2d 545 (1986); journalist Mike Wallace, who was a defendant in the suit, estimated that the defendant Columbia Broadcasting System (CBS) had already spent between $3 million and $4 million on attorney’s fees alone. A. Lewis, supra, p. 202. Although in the present case I am sure the legal fees incurred in defending the libel suit will not approach the amount incurred by CBS in the Herbert litigation, even modest legal costs can deter free public discussion, especially by small independent newspapers and other media who seek to criticize the government and public officials. The record in the present case does not indicate the amount of legal fees that each of the defendants incurred. Nevertheless, their magnitude can be gleaned from fact that the trial court awarded the plaintiff $110,000 in attorney’s fees *553as punitive damages, in accordance with the jury’s determination that such damages were merited.4
Because litigation costs can chill speech, and because the actual malice standard generates costly and lengthy legal proceedings, including extensive discovery, I think it is important, in order to set standards for future cases, to point out that the articles at issue in this case are not libelous under our law. If an article or other publication is not libelous as a matter of law, a plaintiff’s claim may be disposed of through summary judgment without proceeding through our complex legal process and generating reams of discovery concerning the defendant’s state of mind. Strada v. Connecticut Newspapers, Inc., 193 Conn. 313, 316 n.4, 477 A.2d 1005 (1984); see also Charles Parker Co. v. Silver City Crystal Co., 142 Conn. 605, 612, 116 A.2d 440 (1955) (“if the alleged defamatory words could not reasonably be considered defamatory in any sense, the matter becomes an issue of law for the court”).
When the statements for which the jury imposed liability are analyzed within the context of our established law, it is clear that they are not libelous. “A defamation action is based on the unprivileged communication of a false statement that tends either to harm the reputation of another by lowering him or her in the estimation of the community or to deter others from dealing or associating with him or her.” 1 D. Pope, Connecticut Actions and Remedies: Tort Law (1993) § 10:03, p. 10-10. A public official, at least in regard to media defendants, bears the burden of proving that *554the statement complained of was false in some material respect. Milkovich v. Lorain Journal Co., 497 U.S. 1, 16, 110 S. Ct. 2695, 111 L. Ed. 2d 1 (1990); Philadelphia Newspapers, Inc. v. Hepps, 475 U.S. 767, 776, 106 S. Ct. 1558, 89 L. Ed. 2d 783 (1986).
In analyzing the question of falsity, a “statement is not considered false [even though it is not technically true] unless it would have a different effect on the mind of the reader from that which the pleaded truth would have produced.” (Internal quotation marks omitted.) Masson v. New Yorker Magazine, Inc., 501 U.S. 496, 517, 111 S. Ct. 2419, 115 L. Ed. 2d 447 (1991); see also Strada v. Connecticut Newspapers, Inc., supra, 193 Conn. 322; Goodrich v. Waterbury Republican-American, Inc., 188 Conn. 107, 113, 438 A.2d 1317 (1982). A defendant will not be held liable as long as the statements at issue are substantially true. Masson v. New Yorker Magazine, Inc., supra, 516; Strada v. Connecticut Newspapers, Inc., supra, 321-22; Goodrich v. Waterbury Republican-American, Inc., supra, 113. “Where the ‘main charge, or gist, of the libel’ is true, minor errors that do not change a reader’s perception of the statement do not make the statement actionable. Goodrich v. Waterbury Republican-American, Inc., supra, 113.” Strada v. Connecticut Newspapers, Inc., supra, 322.
Particular words or statements must be viewed not in isolation, but in terms of the context of the entire communication. See Yavis v. Sullivan, 137 Conn. 253, 260, 76 A.2d 99 (1950). Inaccurate headlines are not libelous if they are correctly clarified by the text of an article. See Contemporary Mission, Inc. v. New York Times Co., 842 F.2d 612, 624-25 (2d Cir.), cert. denied sub nom. O'Reilly v. New York Times Co., 488 U.S. 856, 109 S. Ct. 145, 102 L. Ed. 2d 117 (1988). Likewise, a characterization that is obviously, from the context of *555the article, meant as rhetorical hyperbole cannot be the basis for liability. Greenbelt Cooperative Publishing Assn. v. Bresler, 398 U.S. 6, 14, 90 S. Ct. 1537, 26 L. Ed. 2d 6 (1970). Finally, as we pointed out in Strada v. Connecticut Newspapers, Inc., supra, 193 Conn. 323, the “goal of nurturing a free and active press in the political arena mandates denial of recovery by a public figure where the allegation of defamation depends fundamentally on an interpretation of various aspects of the broadcast, not on anything directly said in it.” (Internal quotation marks omitted.)
Applying these principles to the five statements at issue5 in this appeal, it is clear that they are not libelous. The first statement encompasses the two subhead-lines in the June 23, 1988 article. The plaintiff claims that these subheadlines were libelous because they indicated that Sheridan, the developer who would have been benefited by her proposal, was her business associate, whereas in truth he was a business associate of other members of her family. I disagree. This inaccuracy was clarified in the first paragraph of the accompanying article, which stated that Sheridan “had business relationships with the Woodcock family.” The plaintiff did not dispute the truth of this statement. Therefore, although the subheadlines slightly mis-characterized the connection between the plaintiff and Sheridan, I would hold that they were not libelous as a matter of law in view of the accompanying clarification. In Contemporary Mission, Inc. v. New York Times Co., supra, 842 F.2d 624, a subheadline falsely stated that certain priests’ ordinations had been called forged, when in truth it was the documentation supporting the ordinations that had been called forged. The court held: “[W]e do not think that, in context, the statement was *556defamatory. We agree that the subhead somewhat mis-characterizes the controversy surrounding the ordinations, since it was the documents supporting the ordinations and not the ordinations themselves that were called forged. But, the statement is immediately followed by text that clarifies that the priests were indeed ordained and that the allegations of forgery related to the documents submitted in support of the ordinations and not the ordinations themselves.” Id., 625.
Furthermore, the absolute truth—that Sheridan was a business associate of other members of the plaintiff's family, rather than of the plaintiff herself—would have had the same effect on the reader as the inaccurate sub-headlines. Either way, the reader would have perceived that the plaintiff had had a conflict of interest. Therefore, the inaccurate subheadlines were not libelous. See Masson v. New Yorker Magazine, Inc., supra, 501 U.S. 517; Strada v. Connecticut Newspapers, Inc., supra, 193 Conn. 322; Goodrich v. Waterbury Republican-American, Inc., supra, 188 Conn. 113 (“[t]he issue is whether the libel, as published, would have a different effect on the reader than the pleaded truth would have produced”).
The second alleged libel is the language in four different articles that the plaintiff had “urged” the commission to change the subdivision proposal in a way that would have benefited Sheridan. The plaintiff admitted that she had “suggested” that the commission change the proposal. Within the context of libel law involving first amendment rights, the difference between “urged” and “suggested” is wholly insignificant. See Meeropol v. Nizer, 381 F. Sup. 29, 35 (S.D.N.Y. 1974), aff'd, 560 F.2d 1061 (2d Cir. 1977), cert. denied, 434 U.S. 1013, 98 S. Ct. 727, 54 L. Ed. 2d 756 (1978) (“[A]ny deviations from or embellishments upon the *557information obtained from the primary sources relied upon were minuscule and can be attributed to the leeway afforded an author who attempts to recount and popularize an historic event.” [Internal quotation marks omitted.]).
Furthermore, the plaintiff made her proposal initially, and then subsequently, while another commission member was speaking, she interrupted that member to speak supportively of her proposal. The town planner felt that the plaintiff had “pressed really hard” for her proposal. Because this statement was at worst a mere embellishment upon the truth, I would hold that the use of the word “urged” did not constitute libel.
The third statement is the claim that the plaintiff “was the only commission member to back” the proposal. Two other members spoke favorably concerning the proposal but did not vote in favor of denying the original subdivision application. Two others voted to deny the subdivision application, but had been silent concerning the plaintiffs alternative proposal. Therefore, the plaintiff was the only person who both spoke in favor of the proposal at the hearing and voted consistently with it. If “to back” is given its ordinary meaning of “to support”; see Webster’s Tenth New Collegiate Dictionary (1993); then the statement is completely true. The plaintiff was the only person who clearly supported the proposal throughout the hearing.
The fourth libel found by the jury—the statement that the plaintiff was engaged in “back room deals”—is not libelous, especially in view of the fact that the plaintiff did not challenge the accuracy of the remainder of the article. In Strada v. Connecticut Newspapers, Inc., supra, 193 Conn. 321, we recognized that “[a] fussy insistence upon literal accuracy would condemn the press to an arid, dessicated recital of bare facts.” (Internal quotation marks omitted.) Moreover, the United *558States Supreme Court has “recognized constitutional limits on the type of speech which may be the subject of state defamation actions.” (Emphasis in original.) Milkovich v. Lorain Journal Co., supra, 497 U.S. 16. The court has held that the following are merely rhetorical hyperbole, and are not libelous as a matter of law: the word “blackmail,” as used in Greenbelt Cooperative Publishing Assn. v. Bresler, supra, 398 U.S. 14 (“even the most careless reader must have perceived that the word was no more than rhetorical hyperbole, a vigorous epithet used by those who considered [the developer’s] negotiating position extremely unreasonable”); and the word “traitor,” as used in a union newsletter to describe a scab in National Assn. of Letter Carriers v. Austin, 418 U.S. 264, 286, 94 S. Ct. 2770, 41 L. Ed. 2d 745 (1974) (its use was “merely rhetorical hyperbole, a lusty and imaginative expression of the contempt felt by union members towards those who refuse to join”). See Milkovich v. Lorain Journal Co., supra, 16-17. Surely, the phrase “back room deals” is merely rhetorical hyperbole, and could not connote anything more to even the most careless reader.
Finally, the jury found libelous the statement that the plaintiff and her husband are business associates of Sheridan, which was published in a 1992 article in the Journal Inquirer that focused on the court proceedings pertaining to this libel suit. Although the defendants concede that the statement was not true, they correctly point out that the plaintiff was not on the commission in 1992. Therefore, this misstatement was not libelous because, at that time, the plaintiff and her.husband were free to conduct business with Sheridan without there being a conflict of interest. An error published by a newspaper or other media can only form the basis for a libel suit if it casts the plaintiff in a bad light. Furthermore, in the context of the entire article, this minor misstatement, which was immediately corrected after *559it had been called to the Journal Inquirer’s attention, could not possibly reach the level of libel—it was simply too trivial. See Strada v. Connecticut Newspapers, Inc., supra, 193 Conn. 322.
The overall substance of the articles published in the Journal Inquirer—that is, the plaintiff’s suggestion as a member of the commission of a proposal that she knew would benefit a business associate of her family— was never challenged by the plaintiff. The trivial mis-characterizations that generated this litigation with its resultant costs underscore the threat libel suits pose to a free press. In this era of costly litigation, freedom of the press will be effectively destroyed unless merit-less claims may be nipped in the bud. If the statements at issue are not libelous, then the suit must be terminated through summary judgment before burdensome discovery and other legal costs are incurred.6 High legal costs can chill speech just as effectively as high jury verdicts. Therefore, expeditious resolution is essential, even in cases in which the words of the press have been hurtful, because we rely on the press to let us know what our government is up to.

 The first amendment to the United States constitution provides in relevant part: “Congress shall make no law . . . abridging the freedom of speech, or of the press . . . .”
The Connecticut constitution contains two provisions concerning freedom of speech and of the press. Article first, § 4, provides: “Every citizen may freely speak, write and publish his sentiments on all subjects, being responsible for the abuse of that liberty.” Article first, § 5, provides: “No law shall ever be passed to curtail or restrain the liberty of speech or of the press.”


 Journalists resist such requests, in part because of the costs, and in part because “[e]ditors and reporters deeply resent intrusion into the editorial process by outsiders, not least by lawyers.” A. Lewis, supra, p. 201.


 Although he dissented in Herbert v. Lando, supra, 441 U.S. 180, even Justice Brennan thought it would be “anomalous” to require the plaintiff to prove the defendant’s state of mind while allowing the defendant to refuse to disclose evidence of that state of mind. Id., 192 (Brennan, J., dissenting).


 The trial court files in this case measure eight inches thick and contain, according to the docket sheet, 147 pleadings, motions, notices, memoranda of decision and other items. The trial of this matter, exclusive of jury selection, took a total of fifteen days between February 2 and March 9, 1993. The $110,000 in attorney’s fees that were awarded as part of the punitive damages award do not even reflect the costs of this appeal.


 I do not discuss the allegedly libelous statement that the plaintiff attempted to benefit Sheridan because it did not involve the newspaper.


 “Of course, the constitutional rights of freedom of the press must not be allowed to infringe on the constitutional right that all courts be open to redress an injury. Conn. Const., art. I, § 10. An appropriate vehicle to accommodate a balance between these rights is a motion for summary judgment. Our courts should resolve free speech litigation more expeditiously whenever possible. The perpetuation of meritless actions, with their attendant costs, chills the exercise of press freedom. To avoid this, trial courts should not hesitate to use summary judgment procedures where appropriate to bring such actions to a speedy end.” (Internal quotation marks omitted.) Dow v. New Haven Independent, Inc., supra, 41 Conn. Sup. 47.